Case 19-40883              Doc 549   Filed 03/14/19 Entered 03/14/19 10:46:33      Main Document
                                                   Pg 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI                         Mar 14, 2019
                                        EASTERN DIVISION


 In re:                                              Chapter 11

 PAYLESS HOLDINGS LLC, et al.,                       Case No. 19-40883-659
                                                     (Jointly Administered)
           Debtors.



                       VERIFIED MOTION FOR ADMISSION PRO HAC VICE


           Pursuant to LR 2090(B)(1) of the United States Bankruptcy Court for the Eastern District

 of Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the

 Eastern District of Missouri, I, Ivan M. Gold, move to be admitted pro hac vice to the bar of this
 Court for the purpose of representing MetLife Real Estate, Weingarten Realty Investors and

 Waipahu LLC (collectively referred to herein as "Landlords") in the instant matter. In support of

 this motion, I submit the following information as required by Rule 12.01(F):

           a.       Full name of the movant-attorney;

                    Ivan M. Gold
           b.       Address and telephone number of the movant-attorney;

                    Allen Matkins Leek Gamble Mallory & Natsis LLP
                    Three Embarcadero Center, 12th Floor
                    San Francisco, CA 94111
                    Tel: 415-837-1515
                    Email: igold@allenmatkins.com

           c.       Name of the law school(s) movant attended and the date(s) of graduation
                    therefrom
                    University of California, Hastings College of the Law (1985)




 DooID: 4815-2800-2953.1
Case 19-40883              Doc 549   Filed 03/14/19 Entered 03/14/19 10:46:33           Main Document
                                                   Pg 2 of 4


          d.       State and federal bars of which the movant is a member, with dates of
                   admission and registration numbers, if any;

                    State Court                               U.S. Court
                    California (December 10, 1985, Bar Northern District of California
                    No. 121486)                        (December 10,1985)
                                                              Eastern District of California
                                                              (July 23,1987)
                                                              Central District of California
                                                              (August 14,1987)
                                                              Southern District of California
                                                              (February 16, 2010)

          e.       Statement that movant is a member in good standing of all bars of which
                    movant is a member and that movant is not under suspension or disbarment
                   from any bar;
                    Movant is a member in good standing of all bars of which Movant is a member
                    and he is not under suspension or disbarment from any bar.
          f.        Statement that movant does not reside in the Eastern District of Missouri, is not
                    regularly employed in this District, and is not regularly engaged in the practice
                    of law in this District.
                    Movant does not reside in the Eastern District of Missouri, is not regularly
                    employed in this District and is not regularly engaged in the practice of law in this
                    District.
          Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts,

 and respectfully requests that this motion be granted and that movant be admitted pro hac vice to

 the bar of this Court and be allowed to appear in the instant matter.


 Dated:        March 13, 2019
               San Francisco, California
                                                   /s/IvanM. Gold_______________
                                                  Ivan M. Gold, Esq. {application for admission
                                                   pro hac vice pending)
                                                  ALLEN MATKINS LECK GAMBLE
                                                    MALLORY & NATSIS LLP
                                                  Three Embarcadero Center, 12th Floor
                                                  San Francisco, CA 94111-4074
                                                  (415) 837-1515
                                                  igold@allenmatkins. com

                                                  -and-




                                                     -2  -

 DocID: 4815-2800-2953.1
Case 19-40883              Doc 549   Filed 03/14/19 Entered 03/14/19 10:46:33           Main Document
                                                   Pg 3 of 4


                                                           Respectfully submitted,

                                                            /s/ Marshall C. Turner____________
                                                           Marshall C. Turner #58053
                                                           Husch Blackwell LLP
                                                           190 Carondelet Plaza, Suite 600
                                                           St. Louis, MO 63105-3433
                                                           Telephone: 314-480-1500
                                                           Facsimile: 314-480-1505
                                                           marshall.turner@huschblackwell.com


                                                           Mark T. Benedict #44621
                                                           Husch Blackwell LLP
                                                           4801 Main Street, Suite 1000
                                                           Kansas City, Missouri 64112
                                                           Telephone: (816) 983-8000
                                                           Facsimile: (816)983-8080
                                                           mark.benedict@huschblackwell.com




                                                   3
                                                   -   -

 DocID: 4815-2800-2953.1
Case 19-40883              Doc 549   Filed 03/14/19 Entered 03/14/19 10:46:33    Main Document
                                                   Pg 4 of 4




                                           Certificate of Service

          The undersigned hereby certifies that a copy of the foregoing Motion was filed on March

 13, 2019 and that a true and correct copy of the Motion was served through this Court's CM/ECF

 system to all parties receiving notice thereby.


                                                  /s/ Marshall C. Turner_______________________
                                                  Marshall C. Turner




                                                    -4   -

 DocID: 4815-2800-2953.1
